                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

TOT POWER CONTROL, S.L.,

vs.                                                 Case No.: C.A. No. 6:21-cv-00109-ADA
T-MOBILE USA, INC.,


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Mark S. Raskin                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Plaintiff TOT Power Control S.L.                  in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               King & Wood Mallesons LLP                                with offices at:

               Mailing address: 500 Fifth Avenue, 50th Floor

               City, State, Zip Code: New York, NY 10110

               Telephone: 212 319 4755                      Facsimile: 917 591 8167


       2.      Since    7/30/2001                             , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 3989100                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               US District Court for the SDNY               8/2001

               US District Court for the EDNY               8/2001

               US District Court for the EDTX               2/2005
4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):




5.   I      have         have not previously applied to Appear Pro Hac Vice in this district

     court in Case[s]:

     Number:                              on the        day of                        ,         .

     Number:                              on the        day of                        ,         .

     Number:                              on the        day of                        ,         .

6.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as

     provided:




7.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):




8.   Applicant has read and is familiar with the Local Rules of the Western District of Texas

     and will comply with the standards of practice set out therein.
          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Erick S. Robinson

                 Mailing address: Porter Hedges LLP. 1000 Main Street, 36th floor

                 City, State, Zip Code: Houston, TX 77002

                 Telephone: 713-498-6047


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Mark S. Raskin                            to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Mark S. Raskin
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the        day of                         ,          .

                                                        Mark S. Raskin
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


TOT POWER CONTROL, S.L.,

vs.                                                      Case No.: C.A. No. 6:21-cv-00109-ADA
T-MOBILE USA, INC.,



                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Mark S. Raskin                                              , counsel for

Plaintiff TOT Power Control S.L.                         , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Mark S. Raskin                            may appear on behalf of Plaintiff TOT Power Control S.L.

in the above case.

       IT IS FURTHER ORDERED that Mark S. Raskin                                                  , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of                                         , 20          .




                                                          UNITED STATES DISTRICT JUDGE




                                    Reset all fields         Print Form
